EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
1.	Claims 10-20 are allowed.
2.	The following is an examiner's statement of reasons for allowance: 
Independent claim 10 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a micro-electrical-mechanical system (MEMS) guided wave device comprising: a segmented single crystal piezoelectric layer; a plurality of electrodes arranged in or on the segmented single crystal piezoelectric layer and configured for transduction of a lateral acoustic wave having a wavelength λ in the segmented single crystal piezoelectric layer, wherein the plurality of electrodes comprises a segmented layer of first electrodes; and at least one guided wave confinement structure arranged proximate to the segmented single crystal piezoelectric layer and configured to confine the lateral acoustic wave in the segmented single crystal piezoelectric layer; wherein segments of the segmented single crystal piezoelectric layer are substantially registered with segments of the segmented layer of first electrodes. 

Claims 11-20 depend directly or indirectly on claim 10 therefore these claims are also allowable as being dependent on an allowable base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CONTACT INFORMATION
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (08/27/2022)				31 August 2022			
Examiner, Art Unit 2837
								/EMILY P PHAM/                                                                                      Primary Examiner, Art Unit 2837